DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
	The same claims remain pending here in this continuation of the abandoned parent (U.S. Serial No. 16/400,307; the only difference being labeling the claim status identifiers all as (New) rather than (Previously Presented, as in parent ‘307)).  The double patenting rejections have been maintained here as in parent (see in the latter, request for abeyance, no terminal disclaimers filed although agreed such will be filed once ownership rights have been resolved).  A previous obviousness rejection had been traversed in the earlier parent (homologs v. svenson; traversed by amendment/arguments thereto; see interview summary therein).
		
Double Patenting (3)
Maintained As In Parent - Request for Abeyance; But Agreed Will Be Filed Once Applicant Has Resolved Matters Connected to Ownership Rights; See Interview Summary, Parent
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
1.	Claims 23-24, 26-30, 32, and 36 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of parent U.S. Patent No. 9556223. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘223 also claims tripeptide products two cationic amino acids such as Arg (as in instant claim 25) and a lipophilic amino acid of tributyl Trp or a biphenylalanine derivative (as in instant claim 31), including where the former flank the latter.  Thus, the peptide genus formula substantially mirrors that of the presently claimed invention, with minor variations (e.g. including any cationic amino acids combined with any amino acid with a lipophilic R group).

    PNG
    media_image1.png
    334
    470
    media_image1.png
    Greyscale

2.	Claims 23-24, 26-30, 32 and 36 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 11, 14, 18 of U.S. Patent No. 8598114 (Examiner Yang). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘114 (see e.g. claim 1 below) also claims tripeptide products bearing two cationic amino acids such as Arg (as in instant claim 25) and a lipophilic amino acid of tributyl Trp or a biphenylalanine derivative (as in instant claim 31), including where the former flank the latter.  Thus, the peptide genus formula substantially mirrors that of the presently claimed invention, with minor variations (e.g. including any cationic amino acids combined with any amino acid with a lipophilic R group).

    PNG
    media_image2.png
    292
    329
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    83
    329
    media_image3.png
    Greyscale

3.	Claims 23-24, 26-30, 32 and 36 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9085608. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘608 (see especially claims 1 and 12 below) also claims tripeptide products bearing two cationic amino acids such as Arg (as in instant claim 25) and a lipophilic amino acid of tributyl Trp or a biphenylalanine derivative at position AA2 (as in instant claim 31), including where the former flank the latter.  Thus, the peptide genus formula substantially mirrors that of the presently claimed invention, with minor variations (e.g. including any cationic amino acids combined with any amino acid with a lipophilic R group).

    PNG
    media_image4.png
    146
    360
    media_image4.png
    Greyscale

[ ]

    PNG
    media_image5.png
    232
    389
    media_image5.png
    Greyscale


Prior Art Made of Record
	As also cited in the parent:  Svenson, Johan; Brandsdal, Bjorn-Olav; Stensen, Wenche; Svendsen, John S. Albumin Binding of Short Cationic Antimicrobial Micropeptides and Its Influence on the in Vitro Bactericidal Effect. Journal of Medicinal Chemistry (2007), 50(14),3334-3339 (also cited by IDS).

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MAURY A AUDET/Primary Examiner, Art Unit 1654